IBEX Staffing Solutions, Inc.
                                                               and Pronto General Agency,
                                                                    Ltd. d/b/a Pronto



                         Fourth Court of Appeals
                               San Antonio, Texas
                                     April 23, 2015

                                  No. 04-14-00269-CV

                                    Andrea COLLIE,
                                       Appellant

                                           v.

     IBEX STAFFING SOLUTIONS, INC. and Pronto General Agency, Ltd. d/b/a Pronto
                                Insurance,
                                Appellees

                From the County Court At Law No. 10, Bexar County, Texas
                                 Trial Court No. 376802
                          Honorable Tina Torres, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.

                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court